Citation Nr: 1444189	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  07-24 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1953 to December 1959. 

This appeal comes before the Board of Veterans' Appeals (BVA or Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Board remanded the claim for further development in October 2010 and April 2012 decisions.  The matter is again before the Board.  

The Veteran testified at a Travel Board hearing in front of the undersigned Veteran's Law Judge (VLJ) in September 2014.  The Veteran previously testified before a Veteran's Law Judge who is no longer employed at the Board in July 2010.  Transcripts of the hearings are associated with the claims file.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran has tinnitus is as a result of service.



CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran contends that he has tinnitus from various in-service duties.  The Veteran reported an incident where a rifle gun exploded next to him during training exercises which ruptured his left ear and led to frequent infections in the left ear after this incident.  The Veteran also reported his military duties required the use of air stream detector for any checkout and/or repair.  The air stream detector was a portable 200 mile per hour wind tunnel for calibration.  The tester (wind tunnel) was a 25 horsepower fan driving air through a four inch diameter tube.  It was a noisy operation with a high pitch squeal.  The wind tunnel was run three or four times per week for about 20 to 30 minutes.  He was also on a flight line once or twice per week.  All of these duties were conducted without ear protection.  The Veteran's military occupational specialty (MOS) was an aircraft fire control technician.  Given the factual background, the Veteran's assertions of having had exposure to significant noise are found to be consistent with the circumstances of his service.  As such, in-service noise exposure is acknowledged.  38 U.S.C.A. § 1154(a). 

The Board does not question that the Veteran currently has a valid diagnosis of tinnitus.  At the July 2010 and September 2014 Board hearing, the Veteran described a humming in his ears.  See Charles v. Principi, 16 Vet. App. 370 (2002) (lay persons competent to testify about ringing in ears in service).  Although there has been some question regarding the consistency of the Veteran's reports of tinnitus, as highlighted by the December 2010 VA examiner, the Board finds the Veterans report of tinnitus credible.  

The Veteran's service treatment records do not show any report or diagnosis of tinnitus in-service but show the Veteran was treated for left ear infections on multiple occasions.  See sick call records dated June 16, 1955, March 27, 1958 and January 28, 1959.  The Veteran's private physician provided a positive nexus opinion in a July 2007 letter and a VA examiner provided a negative nexus opinion in a December 2010 examination report.  Given the subjective nature of tinnitus, the Veteran's lay statements regarding his in-service onset of his tinnitus are competent and credible to support his claim.  There is no showing that the Veteran had any significant noise exposure following service.  In considering the evidence of record, the Board finds that the medical evidence of record for and against the claim is in relative equipoise.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection is granted.


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


